FOLLETT, J.,
(dissenting.) I think this judgment is a meritorious one, and should like to see it sustained, but am unable to concur in its affirmance, for the reason that I think the court erred in receiving evidence of the plaintiff’s good character, it not having been assailed by the defendant. Houghtaling v. Kilderhouse, 2 Barb. 149, affirmed 1 N. Y. 530; Pratt v. Andrews, 4 N. Y. 493; Pink v. Catanich, 51 Cal. 420; Matthews v. Huntley, 9 N. H. 146; 1 Whart. Ev. § 47, and cases there cited; 1 Tayl. Ev. (8th Eng. Ed.) § 362. In an action to recover damages caused by the publication of a libel, an allegation in the complaint that the plaintiff’s character is good, and a denial thereof in the answer, do not raise a material issue. Chapman v. Pickersgill, 2 Wils. 145-147; 1 Chit. PL (16 th Amer. Ed.) 243; Moak, Van. Santv. Pl. 37, 255; Townsh. Sland. & L. (4th Ed.) §§ 313, 314. A plaintiff does not become entitled to support by evidence an immaterial allegation which he has alleged in the complaint because the defendant has chosen to deny it. The first fault was the plaintiff’s, in tendering the issue. Murray v. Insurance Co., 85 N. Y. 236; Pink v. Catanich, supra; Abb. Tr. Brief, § 734. I agree that the reception of evidence of certain facts which the law presumes to exist would not be error. For example, if the plaintiff should allege that the supreme court had jurisdiction to render a particular judgment, evidence that it did have, though unnecessary, would not be a sufficient ground for reversing a judgment. And so it would be in regard to many facts which the law presumes to exist. But this is an action sounding in damages, which are largely in the discretion of the jury, and evidence that the plaintiff’s character was good would tend to greatly increase them. More than this, the plaintiff was a witness in her own behalf, and evidence of good character would increase her credit with the jury. The law presumes that witnesses are of good character. Nevertheless, it would be error for a party to show that the witnesses which he was about to call were of good character, or that witnesses that he had called were of good character, unless they had been assailed by his adversary. The judgment should be reversed, and a new trial granted, with costs to abide the event.